Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-11 filed September 9, 2020 are pending in which claims 1 and 10-11 are in independent forms.

Priority
Acknowledgment is made of applicant's claims benefit of Japanese Application No. 2020-001697 filed January 8, 2020.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 9/9/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Lahdensivu United States Patent Publication No. 2012/0173925 in view of GOTO United State Patent Publication No. 2018/0232145.

As per claims 1 and 10-11:
Lahdensivu teach a method comprising: 
a processor configured to accept designation of a set as a first set that needs a correction to a result(Par. 6:  The correction algorithm perform calculation on error correction data and store corrected data set), 
cause data included in the first set and data not included in the first set to be presented in response to acceptance of the designation(Par. 6:  The correction algorithm allows recovery of the stored information if another data set used for the error correction data calculation is unavailable in addition to the data set that is being recovered).
Lahdensivu does not explicitly disclose for the set being one of sets into which a plurality of types of data are sorted by type, and the data not included in the first set being included in the plurality of types of data including the first set.  However, GOTO teaches a method,
the set being one of sets into which a plurality of types of data are sorted by type (See GOTO Par. 103: The sorting would be performed on plurality of types of data based on types), and 
the data not included in the first set being included in the plurality of types of data including the first set(See GOTO Par. 110 and 120:  (The type of the plurality of types of data would be sorted and stored in the data storage area (Par. 110)) and (The first processing unit stores the information of a storage position in the management area within the data storage area for each of the plurality of types in accordance with a number that each piece of the plurality of types of data has for each type and the order of the plurality of types in the target data including the plurality of types of data (Par. 120))). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Lahdensivu to have the set being one of sets into which a plurality of types of data are sorted by type, and the data not included in the first set being included in the plurality of types of data including the first set.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Lahdensivu and GOTO before him/her, to modify the system of Lahdensivu to include the set being one of sets into which a plurality of types of data are sorted by type, and the data not included in the first set being included in the plurality of types of data including the first set of GOTO, since it is suggested by GOTO such that, the method provides a mechanism that stores target data including a plurality of types of data into a data storage area(See GOTO Par. 5).



Lahdensivu as modified teach a method,
wherein the processor accepts instructions to perform a re-sorting operation on the plurality of types of data(See GOTO Par. 103:  The method perform sorting of the plurality of data types based on types and storing the sorted result in a storage area).  

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Lahdensivu United States Patent Publication No. 2012/0173925 in view of GOTO United State Patent Publication No. 2018/0232145 as applied to claims 1, 3, and 10-11 and further in view of Jacob et al. United States Patent Publication No. 2020/0379609.

As per claim 2:
Lahdensivu as modified do not explicitly disclose for the first set to be presented in a distinguishable manner.  However, Jacob et al. teach a method, 
wherein the processor causes the data included in the first set and the data not included in the first set to be presented in a distinguishable manner(See Jacob et al. Par. 91:  The data set is presented in a visually distinguishable manner) .  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Lahdensivu and GOTO to have the first set to be presented in a distinguishable manner.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Lahdensivu and GOTO and Jacob et al. before him/her, to modify the system of combination of Lahdensivu and GOTO to include the first set to be presented in a distinguishable manner of (See Jacob et al. Par. 5).

Claims 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lahdensivu United States Patent Publication No. 2012/0173925 in view of GOTO United State Patent Publication No. 2018/0232145 as applied to claims 1, 3, and 10-11 and further in view of Cho United States Patent Publication No. 2008/0172389.

As per claim 4:
Lahdensivu as modified do not explicitly disclose for the state before the re-sorting operation to be presented.  However, Cho teaches a method  teach a method,
wherein the processor causes a state before the re-sorting operation to be presented(See Cho Par. 10 and 52: Upon performing operations for changing the sort key and re-sorting the list being displayed, the information processing apparatus of the present embodiment is configured to store information pertaining to the display position of each file within the original list displayed before the sort key is changed and the sort key used in the original list in the storage device).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Lahdensivu and GOTO to have the state before the re-sorting operation to be presented.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of  state before the re-sorting operation to be presented of Cho, since it is suggested by Cho such that, the method provides a techniques for restoring the re-sorted list back to the list displayed prior to the execution of the re-sorting operations using the information stored in the storage device (See Cho Par. 29).

As per claim 5:
Lahdensivu as modified teach a method,
wherein the processor controls switching between presenting the state before the re-sorting operation and hiding the state before the re-sorting operation(See Cho Par. 54-56). 

As per claim 6:
Lahdensivu as modified teach a method, 
wherein the processor causes a state after the re-sorting operation to be presented (See Cho Par. 76 and 98). 

As per claim 7:
Lahdensivu as modified teach a method, 
wherein the processor reports to an operator who manipulates data modified by the re-sorting operation that the modified data has been modified(See Cho Par. 52).  


Allowable Subject matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claim 9 is objected to because it is dependent from objected claim 8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mou United States Patent Publication No. 2020/0007483,
	Tuchman et al. United States Patent No. 9,183,203,
	Brown et al. United State Patent Publication No. 2013/0104105,
Erickson et al. United State Patent Publication No. 2010/0083029.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157